[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 8, 2009
                            No. 08-14922                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                  D. C. Docket No. 08-14023-CR-DLG

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

MICHAEL DAVID LYNCH,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (September 8, 2009)

Before EDMONDSON, MARCUS and FAY, Circuit Judges.
PER CURIAM:

       Michael David Lynch appeals his 292-month total sentence imposed for

transmitting child pornography and using the internet to entice a minor to engage

in sexual activity, 18 U.S.C. §§ 2252(a)(1), 2422(b). No reversible error has been

shown; we affirm.

      On appeal, Lynch argues that his sentence procedurally is unreasonable

because the district court failed to explain why it rejected Lynch’s reasons for a

below-guidelines sentence. He also argues that his sentence substantively is

unreasonable because the lengthy guideline ranges for sex offenses are

unsupported by empirical data and because the 18 U.S.C. § 3553(a) factors do not

support such a lengthy sentence.

      We review a final sentence for both procedural and substantive

reasonableness. United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008).

A sentence may be procedurally unreasonable if the district court, among other

things, fails to explain adequately the chosen sentence. Id. We evaluate the

substantive reasonableness of a sentence under a deferential abuse-of-discretion

standard. Gall v. United States, 128 S.Ct. 586, 597 (2007). The party challenging

the reasonableness of the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both the record and the section 3553(a)



                                           2
factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Briefly stated, under section 3553(a), a district court should consider the

nature and circumstances of the offense, the history and characteristics of the

defendant, the need for the sentence to provide adequate deterrence, respect for the

law, and protection of the public, policy statements of the Sentencing Commission,

provision for the medical and educational needs of the defendant, and the need to

avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

      We conclude that Lynch’s 292-month sentence -- at the bottom of the

guidelines range -- is reasonable. See Talley, 431 F.3d at 788 (noting that

“ordinarily we would expect a sentence within the Guidelines range to be

reasonable”). First, no procedural error occurred. The district court considered the

parties’ arguments, the statutory factors, and the presentence investigation report.

The court noted the “harsh” nature of the guidelines ranges for Lynch’s kind of

conduct, but concluded that nothing in Lynch’s case warranted a sentence outside

the guidelines and that a sentence at the low end of the range would sufficiently

deter Lynch from future criminal conduct. The district court’s statement of reasons

was sufficient. See United States v. Rita, 127 S.Ct. 2456, 2468-69 (2007) (a

lengthy explanation is not necessarily required when a judge decides to follow the

guidelines in a particular case, especially where a sentencing judge has listened to



                                           3
the arguments of the parties, considered the supporting evidence, and was aware of

the special conditions of the defendant).

       And we conclude that Lynch’s sentence substantively was reasonable.

Lynch’s total sentence was well below the statutory maximum of life

imprisonment he faced on the enticement count. See 18 U.S.C. § 2422(b); United

States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005) (comparing, as one

indication of reasonableness, the actual prison term imposed against the statutory

maximum).1 The court noted the serious and antisocial nature of Lynch’s conduct

-- which, here, involved him entering an internet chatroom used to communicate

about having sex with children and to trade child pornography, masturbating on a

web camera, and encouraging a father to molest sexually his 11-year-old daughter.2

See 18 U.S.C. § 3553(a)(1). In addition, as part of Lynch’s criminal history, he

had several warrants for probation violations, including for failure to report,

changing residences without permission, and absconding from supervision. This

inability to follow conditions of supervision supports a lengthier sentence of

incarceration. See 18 U.S.C. § 3553(a)(1), (2)(B). The district court’s sentence,



       1
       Lynch received the statutory maximum of 20 years on the transmission count. 18 U.S.C.
§ 2252(b)(1). This sentence was imposed to run concurrently with the 292-month sentence.
       2
        Lynch believed that the person he was chatting with over the internet was the father of
an 11-year-old girl and that the girl was in the room with the father. In fact, the father was an
undercover officer.

                                                 4
therefore, reflects a balance between the harsh nature of the guidelines3 and the

seriousness of Lynch’s crime and the need for deterrence.

       Based on the factors outlined in section 3553(a) and our review of the

record, we conclude that Lynch has not carried his burden of showing that his

sentence is unreasonable.

       AFFIRMED.




       3
         Lynch cites Kimbrough v. United States, 128 S.Ct. 558 (2007), in support of his
argument that the guidelines for sex offenses should be given less deference because they are not
based on empirical data and national experience. Lynch’s argument is foreclosed by United
States v. Pugh, 515 F.3d 1179, 1201 n.15 (11th Cir. 2008), where we concluded that the sex
offender guideline ranges “do not exhibit the deficiencies the Supreme Court identified in
Kimbrough” and do not suffer the same criticisms as the crack cocaine guidelines at issue in
Kimbrough.

                                                5